PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number:  16/677,697
Filing Date:  8 November 2019
Appellant(s):  Bizerba SE & Co. KG



__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 03, 2021






(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 01, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  
Claims 1-4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friberg (EP 1717772) in view of Volta et al. (U.S. Patent Application Publication No. 20170083887).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Friberg in view of Volta et al., Mallesan et al. (U.S. Patent Application Publication No. 20180197218), and Phillips et al. (U.S. Patent Application Publication No. 20170158215).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friberg in view of Volta et al., Mallesan et al., and Weber et al. (U.S. Patent Application Publication No. 20060233624). 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friberg in view of Volta et al. and Mallesan et al.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. in view of Volta et al.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. in view of Volta et al. and Phillips et al.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallesan et al. in view of Volta et al. and Weber et al.
New Grounds of Rejection
None.
Withdrawn Rejections
None.

(2) Response to Argument
1.  Claims 1-4, 6, and 17
Applicant argues that Examiner’s rejection fails to address “a sensor configured to automatically detect a unique identification number of the shopping cart or shopping basket upon the detector detecting the shopping cart or the shopping basket on the support plate; and wherein the communication device is configured to transmit to the network the unique identification number of the shopping cart or the shopping basket and at least one of the image and a weight of the shopping cart or the shopping basket, the at least one of the image and the weight being of the shopping cart or the shopping basket in a state where one or more goods are in the shopping cart or the shopping basket” (emphasis added).  “Appeal Brief” at 5.  
First, Examiner notes that the rejection does teach “a unique identification number” with respect to the shopping cart identification.  While Examiner maintains that Friberg does teach the capability of detecting unique identifications (see, e.g., paragraphs [0016-0022] of Friberg (discussing RFID checkouts)), Examiner does note that Friberg does not explicitly disclose detecting unique identifications of carts.  However, Examiner provided citations to Volta et al. to teach cart identifications via unique identifications numbers.  See, e.g., paragraph [0012-0014] of Volta et al. (“the cart/basket, or the cart/basket type, may be identified by reading a code on the cart (e.g., an optical or RFID code) or using imaging identification technologies”).  As such, Examiner submits that Friberg in view of Volta do teach the detection of a unique identification number of the shopping cart or shopping basket as is disclosed in the claims.  Although Applicant appears to argue deficiencies to Friberg regarding the unique identification (“Appeal Brief” at 6-7), Examiner has addressed this deficiency with teachings of Volta et al. as above.  Examiner therefore believes the rejection should be sustained.  
Applicant further argues that it is not obvious to combine the elements.  “Appeal Brief” at 6.  Examiner respectfully disagrees and notes that Volta et al. do provide motivation to combine references in paragraph [0014] in discussing the need to address variations in cart data.  Moreover, Examiner submits that Mallesan et al. and Volta et al. are directed to analogous arts of cart-assisted checkout procedures.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, and in response to Applicant’s assertion that the customer reads an optical code on the cart (“Appeal Brief” at 8), Examiner respectfully submits that the unique identification number of Volta et al. identifies the cart regardless of how the identification takes place.  Further, Volta et al. teach a data reader proximate to the cart [0014] and that the cart identification is linked to the cart weight information in a disclosed database [0014].  As such, Examiner submits that it is proper to combine the reading of the unique identification of the shopping cart on a platform as seen in Volta et al. [0012-0014] with the detection of the shopping cart on the platform of the security tunnel as seen in Friberg [0028] with the motivation of resolving variations in cart data (please see Volta et al. [0014]).  
Applicant further argues that the rejection fails to teach “transmit to the network the unique identification number of the shopping cart or the shopping basket and at least one of the image and a weight of the shopping cart or the shopping basket, the at least one of the image and the weight being of the shopping cart or the shopping basket in a state where one or more goods are in the shopping cart or the shopping basket.”  Examiner respectfully notes that Friberg does teach processing and accounting for the cart data when the cart is in a full state (FIG. 2) [0028] [0030] but does not explicitly disclose transmitting the cart data and a cart identifier to a network.  However, Examiner has cited Volta et al. to address this deficiency in at least paragraphs [0012-0014] and Figure 3 (discussing the communication 
2.  Claims 7-8
	Applicant argues that dependent Claims 7-8 are patentable over the prior art in view of Applicant’s position regarding Claim 1 above.  “Appeal Brief” at 10.  However, Examiner respectfully submits that the Claim 1 rejection is proper as indicated in the response above and therefore believes that the rejections of Claims 7 and 8 should also be sustained.  
3.  Claim 9
Applicant argues that dependent Claim 9 is patentable over the prior art in view of Applicant’s position regarding Claim 1 above.  “Appeal Brief” at 10.  However, Examiner respectfully submits that the Claim 1 rejection is proper as indicated in the response above and therefore believes that the rejection of Claim 9 should also be sustained for at least the foregoing reasons.  
4.  Claims 10 and 18
Applicant argues that dependent Claims 10 and 18 are patentable over the prior art in view of Applicant’s position regarding Claim 1 above.  “Appeal Brief” at 11.  However, Examiner respectfully submits that the Claim 1 rejection is proper as indicated in the response above and therefore believes that the rejections of Claims 10 and 18 should also be sustained for at least the foregoing reasons.  
5.  Claims 11-13
	Applicant argues that Mallesan et al. in view of Volta et al. fail to teach determining, by the sales device, a unique identification number of the shopping cart or the shopping basket based upon detecting the shopping cart….  “Appeal Brief” at 12.  However, Examiner respectfully submits that the rejection of Claims 11-13 in view of Mallesan et al. and Volta et al. should be sustained.  Mallesan et al. teach the determining of the unique identification of the self-checkout shopping cart but for the detection on a support plate.  See, e.g., paragraph [0014] of Mallesan et al. (“Cart 100 may also be equipped with a cart identifier 104, such as a barcode, chip, or other device to allow cart 100 to be associated with a user device 120.”).  Volta et al. teach a related invention in shopping-cart assisted checkouts (abstract) and See, e.g., paragraph [0014] of Volta et al. (“When the shopping cart/basket is weighed, the cart/basket, or the cart/basket type, may be identified by reading a code on the cart (e.g., an optical or RFID code) or using imaging identification technologies”); paragraph [0014] of Volta et al. (“…whereby the customer places the empty shopping cart on a weigh scale at pre-weighing station 54…”).  As such, Examiner believes the rejection should be sustained.    
	Applicant further argues that the pending claims are distinguishable from the cited references in view of a single device creating images and determining identification numbers.  Examiner respectfully disagrees.  Mallesan et al. teach all network elements of Figure 2 operating as a single or more devices [0021] and that the determining and object identification steps of Figure 8, including creating image data from scenes (FIG. 6B), may operate on a network device [0075].
Moreover, Examiner respectfully notes that Applicant appears to conflate “taking” images with “creating” images in Applicant’s Appeal Brief.  “Appeal Brief” at 12 (“Mallesan teaches cameras on the shopping cart are taking the pictures”).  Applicant’s claim 11 recites “creating, by the sales device, at least one image” and is clearly taught by the cited reference Mallesan et al. in at least FIG. 6 in portraying the “Scene Construction Logic.”  See paragraph [0076] of Mallesan et al. (“Scene construction logic 630 may assemble images of a holding area of cart 100 based one or more images/video received from cameras 110 and/or user device 120. A scene may include a composite view of the holding area formed from multiple images from one or multiple cameras 110 and/or user device 120. The holding area may include, for example, the interior of a basket, storage space under the basket, and/or shelves on cart 100. In one implementation, scene construction logic 630 may examine frame-to-frame changes over time to determine the addition or removal of an item from cart 100.”).  Examiner agrees that the sales device that is “creating” the scene data (i.e. images) is not the same device as the cameras attached to the cart taking images, but again notes that the claims recite “creating” image(s) rather than “taking” images.  As such, Examiner respectfully submits that Mallesan et al. clearly teach “creating, by the sales device, at least one image of at least one view of an open side of the shopping cart or the shopping basket.
See paragraph [0021] of Mallesan et al. (“Additionally, or alternatively, according to other embodiments, multiple network elements may be implemented on a single device…”).
As such, Examiner believes the rejections should be sustained.    
6.  Claim 14
	Applicant argues that dependent Claim 14 is patentable over the prior art in view of Applicant’s position regarding Claim 11 above.  “Appeal Brief” at 13.  However, Examiner respectfully submits that the Claim 11 rejection is proper as indicated in the response above and therefore believes that the rejection of Claim 14 should also be sustained.  
7.  Claims 15-16
	Applicant argues that dependent Claims 15-16 are patentable over the prior art in view of Applicant’s position regarding Claim 11 above.  “Appeal Brief” at 13-14.  However, Examiner respectfully submits that the Claim 11 rejection is proper as indicated in the response above and therefore believes that the rejections of Claims 15-16 should also be sustained.  
Conclusion
For the above reasons, the rejections should be sustained.








/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        

                                                                                                                                                                                                    Conferees:


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                          

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                    




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.